     Case 2:20-cv-00014-WKW-KFP Document 28 Filed 12/04/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

TAMBERLY THOMAS WHITE,                  )
                                        )
             Plaintiff,                 )
                                        )
     v.                                 )       CASE NO. 2:20-CV-14-WKW
                                        )                 [WO]
MONTGOMERY COUNTY                       )
COMMISSION,                             )
                                        )
             Defendant.                 )

                                     ORDER

      On November 9, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 27.) Upon an independent

review of the record, it is ORDERED that the Recommendation (Doc. # 27) is

ADOPTED and that Defendant Montgomery County Commission’s Motion to

Dismiss for Failure to State a Claim (Doc. # 20) is DENIED.

      It is further ORDERED that Plaintiff Tamberly Thomas White shall have

fourteen days—to and including December 18, 2020—to file a Second Amended

Complaint   that   addresses   the   pleading   deficiencies   discussed   in   the

Recommendation (Doc. # 27).

      DONE this 4th day of December, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
